DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/16/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thinh V. Nguyen (Reg. #: 42,034) on 09/07/2021.

 Amendment as follows:
9. (currently amended) The photoelectric conversion apparatus according to claim 1, further comprising a capacitor connected to the floating diffusion region via a switch, 
	wherein the capacitor includes: 
a first electrode formed of the first metal portion; 

a dielectric film provided between the first electrode and the second electrode.

10. (currently amended) The photoelectric conversion apparatus according to claim 9, wherein the first metal portion encloses the second electrode in in a planar view.

Allowable Subject Matter
Claims 1-5, 7-19 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a first photoelectric conversion element and a second photoelectric conversion element, the first and second photoelectric conversion elements being arranged along a first direction, the first direction being parallel to the first plane; a floating diffusion region arranged on a first plane side of the semiconductor substrate, arranged between the first and second photoelectric conversion elements, and configured to hold a charge generated by the photoelectric conversion element; an amplifying transistor arranged on the first plane side of the semiconductor substrate, and including a first gate electrode; a first contact plug arranged on the first plane side of the semiconductor substrate, and connected to the floating diffusion region; a second contact plug arranged on the first plane side of the semiconductor substrate, and connected to the first gate electrode; a wire arranged on the first plane side of the semiconductor substrate, having a first part connected to the first contact plug, a second part connected to the second contact plug, 

Claims 2-5, 7-11, 14-15 19, 22, 23 and 26 depend on, and further limit, independent claim 1. Therefore, claims 2-5, 7-11, 14-15 19, 22, 23 and 26 are considered allowable for the same reasons.
Claims 18 is allowable for the same reasons as claim 1.
Claims 25 and 28 depend on, and further limit, independent claim 18. Therefore, claims 25 and 28 are considered allowable for the same reasons.



	“a first photoelectric conversion element, a second photoelectric conversion element, a third photoelectric conversion element, and an isolation region between the first and third photoelectric conversion elements, wherein the first and second photoelectric conversion elements are arranged along a first direction, the first and third photoelectric conversion elements are arranged along a second direction, and the first and second directions are parallel to the first plane a gate electrode arranged on a first plane side of the semiconductor substrate, and configured to transfer a charge of the first photoelectric conversion element; a contact plug arranged on the first plane side of the semiconductor substrate, and connected to the gate electrode; and a first metal portion provided between the first plane and a third plane, and extending from at least a part of the first photoelectric conversion element to at least a part of the second photoelectric conversion element through a floating diffusion region in a planar view, wherein the third plane includes a plane of the contact plug opposite to a plane connected to the gate electrode, wherein the first metal portion has an opening superimposed on at least a part of the isolation region in a planar view, and wherein the first metal portion has a first portion and a second portion, the first portion being located between the first plane and a fourth plane including a surface of the gate electrode on a third plane side, the first portion being located over the first photoelectric conversion element, the second portion being located between the fourth plane and third plane, and the second portion being located over the gate electrode.”



Kurogi (US 2012/0241895 A1) teaches a portion (Fig. 11, light-reflection preventing film 301b) arranged between the first plane and a third plane (Kurogi, Fig. 3, The third plane is any horizontal plane below the 401b.), and extending from at least a part of the first photoelectric conversion element to at least a part of the second photoelectric conversion element through the floating diffusion region in a planar view (Kurogi, Fig. 12, 401b, The light-reflection preventing film 301b and a light absorption layer 401b extend from a first and second photoelectric conversion element and cover a portion of the floating diffusion),
wherein the portion has an opening on which at least a part of the third part of the wire is superimposed in a planar view (Kurogi, Fig. 6 and 12, known contact wire for the FD to the amplification transistor is in the opening shown by the bold lines in Fig. 12.)
wherein the portion has a first portion and a second portion, the first portion being located between the first plane and a fourth plane including a surface of the first gate electrode on a third plane side (Kurogi, Fig. 11, fourth plane is the plane of the bottom of 22G), the first portion being located over the first photoelectric conversion element, the second portion being located between the fourth plane and the third plane, and the second portion being located over the first gate electrode (Kurogi, Fig. 11, The first portion is the portion between 22G, the second portion is the portion covering 22G.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698